Case 0:21-cv-61163-RKA Document 8 Entered on FLSD Docket 06/09/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                               CASE NO.: 0:21-cv-61163-RKA

  ERRON WILLIAMS,

             Plaintiff,

  v.

  HEALTHCARE REVENUE RECOVERY GROUP, LLC
  d/b/a ACCOUNT RESOLUTION SERVICES,

           Defendant.
  _____________________________________/

                                  NOTICE OF APPEARANCE

        The law firm of SHEPARD, SMITH, KOHLMYER & HAND, P.A., by and through Leia

 V. Leitner, Esquire hereby gives notice of her appearance on behalf of Defendant, HEALTHCARE

 REVENUE RECOVERY GROUP, LLC d/b/a ACCOUNT RESOLUTION SERVICES, and

 requests that copies of all motions, notices, other pleadings and correspondence filed or served in

 this cause be furnished to the undersigned. Ernest H. Kohlmyer, III will continue to serve as lead

 counsel for Defendant.


        Dated this 9th day of June 2021.
                                                      Respectfully submitted,

                                                      /s/ Leia V. Leitner_______________
                                                      Leia V. Leitner, Esquire
                                                      Florida Bar No.: 110108

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on June 9,

 2021, via the Court Clerk’s CM/ECF. I further certify that a copy was furnished to Jibrael S. Hindi,




                                                  1
Case 0:21-cv-61163-RKA Document 8 Entered on FLSD Docket 06/09/2021 Page 2 of 2




 Esquire at jibrael@jibraellaw.com and Thomas J. Patti, Esquire at tom@ jibraellaw.com

 (Attorneys for Plaintiff).

                                        /s/ Leia V. Leitner___________________
                                        Ernest H. Kohlmyer, III, Esquire
                                        Florida Bar No.: 110108
                                        skohlmyer@shepardfirm.com
                                        Leia V. Leitner, Esquire
                                        Florida Bar No.: 0105621
                                        lleitner@shepardfirm.com
                                        Shepard, Smith, Kohlmyer & Hand, P.A.
                                        2300 Maitland Center Parkway, Suite 100
                                        Maitland, Florida 32751
                                        Telephone (407) 622-1772
                                        Facsimile (407) 622-1884
                                        Attorneys for Defendant, Healthcare Revenue
                                        Recovery Group, LLC d/b/a Account Resolution
                                        Services




                                          2
